Name: Commission Regulation (EEC) No 1996/92 of 15 July 1992 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis
 Type: Regulation
 Subject Matter: natural and applied sciences;  marketing;  processed agricultural produce;  health
 Date Published: nan

 No L 199/18 Official Journal of the European Communities 18 . 7. 92 COMMISSION REGULATION (EEC) No 1996/92 of 15 July 1992 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis HAS ADOPTED THIS REGULATION : Article 1 Annex VIII to Regulation (EEC) No 2568/91 is hereby amended by the addition of the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 35a thereof, Whereas, in the light of the experience gained, some changes have been found to be necessary in the method for determining trilinolein under Commission Regulation (EEC) No 2568/91 (3), as last amended by Regulation (EEC) No 1683/92 (4), and the Regulation should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1992. For the Commission Ray MAC SHARRY Member of the Commission ( l) OJ No 172, 30; 9. 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. 0 OJ No L 248, 5. 9. 1991 , p. 1 . (4) OJ No L 176, 30. 6 . 1992, p. 27. 18 . 7. 92 Official Journal of the European Communities No L 199/19 ANNEX Annex VIII to Regulation (EEC) No 2588/91 is hereby amended by this addition of the following note : !Note 5 : In order to permit clear separation of the peak of trillonlein from the adjacent peaks, crude olive ­ residue oil should be purified beforehand in accordance with point 6.2 of Annex VII or, alternati ­ vely : 200 p.1 of undiluted oil are abosorbed in a silica column for liquid-solid extraction (type SEP PAC silica cartridge-waters port. No 51900). The triglycerides are eluted with 20 ml anhydrous hexane for HPLC. The eluted product is dried in a nitrogen flow and placed in Isopropanol or acetone (5 ml). 10-20 |il are injected into HPLC. For these two purification methods, the fatty acid composition of the oil must be checked to ensure that it is the same before and after purification. If it is not the same, the absorbent quality used should be progressively reduced.'.